DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 04/22/2022 has been entered.  Claims 1 and 3-5 remain pending in the application.
Claim Objections
Claim 1 objected to because of the following informalities:  the recitation “8.4% 10% of tungsten” should be corrected to “8.4% to 10% of tungsten”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopp et al. (Peen Forming) herein Kopp, in view of Kecke et al. (DE 19733306 C1, machine translation referred to herein as English translation) herein Kecke.
Kopp teaches the use of steel balls with diameters of 2-10 mm, usually 2-4 mm, for shot peening [page 432 shot properties, Kopp] which the examiner notes overlaps with the instantly claimed shot ball diameter.  The examiner notes that the overlap of the shot ball size of the instant application and that of Kopp is prima facie evidence of obviousness.  See MPEP 2144.05(I).  
Kopp does not specifically disclose the steel composition of instant claim 1, however the examiner submits that the coating of the steel shot of Kopp with a steel composition that overlaps with the steel composition of instant claim 1 would have been obvious to one of ordinary skill in the art in view of Kecke.  Kecke teaches a steel coating consisting of the composition shown below in Table 1 for metal parts that are exposed to friction in order to increase wear resistance and corrosion resistance [pages 2-3, Kecke].  The examiner submits that it would have been obvious to one of ordinary skill in the art to coat the steel shot of Kopp with the steel coating of Kopp in order to increase the wear resistance and corrosion resistance of the shot.  The examiner notes that the overlap of the steel composition of Kecke and the instant application is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner considers the steel shot ball of Kopp coated by the composition of Kecke to meet the limitation of a shot ball comprising the claimed composition according to broadest reasonable interpretation.
Table 1

Instant claim 1, weight%
Kecke, weight% [pages 2-3]
C
0.09-1.3
≤0.2
Mn
5.4-29
15-40
Cr
1.0-8.0
0.1-30
P
0.05 or less
≤0.05
S
0.05 or less
≤0.05
Ni
1.0-10
0.1-6
Mo
7 or less (excluding 0)
≤5*
W
8.4-10
≤12*
Si
Not specified
0.1-8
Al
Not specified
≤1
B
Not specified
0.5-7
Nb
Not specified
≤6*
V
Not specified
≤6*
Ti
Not specified
≤5*
Fe and impurities
Balance
Balance


*these elements add up to 12% total


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734